DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a machine translation of CN 107818821 (hereinafter CN ‘821)
Regarding independent claim 1, CN ‘821 discloses a system for characterizing a region of interest (ROI) in a medical image (Page 14, “FIG. 9 shows a system for tissue characterization in medical imaging.”), comprising:
(Page 14, “The system
comprises an imaging system 80, a memory 84, a user input 85, a processor 82”); and
at least one processor communicatively coupled to the memory to execute the computer- readable instructions, wherein the computer-readable instructions, when executed by the at least one processor (Page 15, “memory 84 or other memory, alternatively or additionally is a storage that may be executed by the programmed processor 82 for in medical imaging of tissue classification of the instruction of the data of the non-transient computer-readable storage medium. such as a cache, buffer, RAM, non-transient computer moving media, hard drive or other computer readable storage medium, such as a readable storage medium or memory is provided for process of implementing instructions, methods, and/or techniques discussed in this document. non-transitory computer-readable storage medium includes volatile and nonvolatile storage medium of various types.”), cause the at least one processor to perform operations comprising:
detecting one or more candidate ROIs from the medical image using a three- dimensional (3D) machine learning network (Page 5, deep learning neural network is a 3D learning network; abstract, “The characteristic frame by machine learning classification from the medical scan data extracted to find the prognosis in the form of similar condition, diagnosis or evidence;” Page 13, “classification of four example uses FIG. 7 multi-parameter resonance of the frame using the data. "location change" represents a division or through the user area is specified (e.g., action 14) to identify tissue regions of interest (ROI).”);
determining a key slice for each candidate ROI (Page 7, “In act 14, the tissue of interest is identified. identifying the tissue of interest is a region surrounding and/or including tumor. For example, the locating frame comprises a tumour or other shapes;” specifying a frame of data within the set that contains the tissue of interest is read as a key slice as implied by mri/CT scan systems);
selecting a primary ROI from the one or more candidate ROIs based on the respective key slices (Page 7, “Alternatively, the tissue marking is a tissue of interest represents a tumor, and tumor tissue of the identity to be segmented for further analysis;” selecting a tissue area of interest within the slice is read as the primary ROI); and
classifying the primary ROI into one of a plurality of categories using a texture-based classifier based on the key slice corresponding to the primary ROI (Page 16, “In one embodiment, the processor 82 is configured to identify a region of interest based on user input, the value area for extracting the feature of the tumor in the region for classification (e.g., applying machine learning classifier) and outputs the result of the classification.”).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, CN ‘821 further discloses wherein the primary ROI comprises an image of a (Page 16, “The image is a region of a patient. In one embodiment, the image is about the tumor, such as with three-dimensional rendering of the liver tumor highlighted by opacity or color.”).
Regarding independent claim 4, the rejection of claim 1 is incorporated herein. Additionally, CN ‘821 further discloses wherein the medical image comprises at least one image from a set of multi-phase Computed Tomography (CT) images (Page 14, “the other type can be used for the machine learning classification. capable of performing machine training the classifier to the tumor (e.g., suspicious tissue area) classified as benign (benign) or malignant (malignant);” Page 7, “frame of data represents the scanning area at a given time or period of time;” given that the frame data can include a period of time, the CT image can thus be a multi-phase CT in which the CT is taken over a period of time to analyze a change).
Regarding independent claim 13, the rejection of claim 1 is incorporated herein. Additionally, CN ‘821 further discloses a method for characterizing a region of interest (ROI) in a medical image (Page 3, “method, system, instruction by way of description, the following description of the preferred embodiment comprises a device for tissue characterization in medical imaging, and non-transitory computer-readable medium.”).
Regarding independent claim 20, the rejection of claim 1 is incorporated herein. Additionally, CN ‘821 further discloses a non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause the at least (Page 15, “memory 84 or other memory, alternatively or additionally is a storage that may be executed by the programmed processor 82 for in medical imaging of tissue classification of the instruction of the data of the non-transient computer-readable storage medium. such as a cache, buffer, RAM, non-transient computer moving media, hard drive or other computer readable storage medium, such as a readable storage medium or memory is provided for process of implementing instructions, methods, and/or techniques discussed in this document. non-transitory computer-readable storage medium includes volatile and nonvolatile storage medium of various types.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CN '821 as applied to claim 1 above, and further in view of Choi SH, Lee SS, Kim SY, Park SH, Park SH, Kim KM, Hong SM, Yu E, Lee MG. Intrahepatic Cholangiocarcinoma in Patients with Cirrhosis: Differentiation from Hepatocellular Carcinoma by Using Gadoxetic Acid-enhanced MR Imaging and Dynamic CT. Radiology. 2017 Mar;282(3):771-781. doi: 10.1148/radiol.2016160639. Epub 2016 Oct 31. PMID: 27797675. (hereinafter Choi).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, CN ‘821 discloses wherein the plurality of categories comprise at least two from a group consisting of a metastasis, and a benign tumor (Page 12, “the other type can be used for the machine learning classification. capable of performing machine training the classifier to the tumor (e.g., suspicious tissue area) classified as benign (benign) or malignant (malignant).”).
CN ‘821 in the combination fails to explicitly disclose as further recited, however Choi discloses wherein the plurality of categories comprise at least two from a group consisting of an intrahepatic cholangiocarcinoma (ICC), a hepatocellular carcinoma (HCC) (Abstract, “To determine the imaging features at gadoxetic acid–enhanced magnetic resonance (MR) imaging of intrahepatic cholangiocarcinoma (IHCC) in a cirrhotic liver, with an emphasis on the distinction between IHCC and hepatocellular carcinoma (HCC) and on the comparison of nodule enhancement patterns between MR imaging and computed tomography (CT);” determining features associated with disease types, can be read as categorizing features into groups, and thus the images into groups).
 (abstract).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘821 as applied to claims 1 and 13 respectively above, and further in view of U.S. Publication No. 2018/0315188 to Tegzes et al. (hereinafter Tegzes).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. CN ‘821 fails to explicitly disclose wherein detecting the one or more candidate ROIs comprises:
determining a 3D bounding box for each of the one or more candidate ROIs, wherein the 3D bounding box encloses the corresponding candidate ROI.
However, Tegzes discloses wherein detecting the one or more candidate ROIs comprises:
determining a 3D bounding box for each of the one or more candidate ROIs, wherein the 3D bounding box encloses the corresponding candidate ROI (Abstract, “The example system includes a bounding box generator to generate a bounding box around a region of interest in the anatomy. The example system includes a voxel-level segmenter to classify image data within the bounding box at the voxel level to identify an object in the region of interest;” Paragraph 0180, “Bounding box(es) defining organ and/or other item locations can be used to reduce runtime and improve accuracy of organ/item segmentation algorithms.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tegzes in order to determine the location of anatomy within an image, and remove items not included in the anatomy from the image (abstract).
Regarding dependent claim 14, the rejection of claim 13 is incorporated herein. Additionally, the references and analysis of claim 5 applies directly. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘821 and Tegzes as applied to claims 5, and 14 respectively above, and further in view of U.S. Publication No. 2018/0353148 to Smith (hereinafter Smith).
Regarding dependent claim 6, the rejection of claim 5 is incorporated herein. Additionally, Tegzes in the combination discloses wherein determining the key slice comprises:
segmenting each of the one or more candidate ROIs in the corresponding 3D bounding box to separate, in a plurality of two-dimensional (2D) slices of the medical image, a cross-section of that candidate ROI from its surroundings (Paragraph 0187, “Certain examples, as described above, employ a hierarchical approach to a) detect a body contour and remove other items; b) generate a bounding box around an item ( e.g., an organ, tumor, etc.) of interest, and c) classify, at the voxel level, image data within the bounding box to identify the item of interest. Such classification is executed in two layers to leverage two models which are then combined through model stacking.” Paragraph 0188, “From the body object(s), a trained binary classifier (e.g., a CNN binary classifier, etc.) identifies a particular organ and/or other item of interest using a plurality of slices in a plurality of directions (e.g., three slices, one each from the axial, coronal, and sagittal views, etc.) to be classified and combined to form a bounding box around the item from the plurality of views;” the 3D bounding box is made of multiple 2D slices, and further the slices being in different directions forms a cross-section of the region of interest).
However, CN ‘821 and Tegzes in the combination as a whole fail to explicitly disclose as further recited. Smith further discloses selecting, for each of the one or more candidate ROIs, a 2D slice of the medical image in which the corresponding cross-section has a largest area as the key slice for that candidate ROI (Paragraph 0042, “Upon identifying the target lesions from the cross-sectional images 102, the user or the computing system can select a particular slice for each of the target lesions. The slice may be selected by, for example, determining the slice from the cross-sectional images 102 where the given lesion has the longest length measurement. Other lesion characteristics may be used in selecting the slice, including, for example, the length of the short axis or the area of the lesion or the slice with the largest amount of vascular tumor. Selecting a particular slice for each of the target lesions may be carried out by an image processing module 110 of the computing system 100 and may be done automatically, or it may be selected by a user through an I/0 device interface 106.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Smith in order to standardize lesion selection from a medical image data set (abstract).
Regarding dependent claim 15, the rejection of claim 14 is incorporated herein. Additionally, the references and analysis of claim 6 applies directly. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘821 as applied to claims 1 and 13 above respectively, and further in view of Smith. 
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, CN ‘821 fails to explicitly disclose, wherein selecting the primary ROI comprises: classifying, by an image-based classifier, the candidate ROIs into a first group comprising the primary ROI and a second group comprising one or more non-primary ROIs based on the respective key slices of the candidate ROls.  
However, Smith in the combination further discloses wherein selecting the primary ROI comprises: classifying, by an image-based classifier, the candidate ROIs into a first group comprising the primary ROI and a second group comprising one or more non-primary ROIs based on the respective key slices of the candidate ROls (Paragraph 0042, “Upon identifying the target lesions from the cross sectional images 102, the user or the computing system can select a particular slice for each of the target lesions. The slice may be selected by, for example, determining the slice from the cross-sectional images 102 where the given lesion has the longest length measurement. Other lesion characteristics may be used in selecting the slice, including, for example, the length of the short axis or the area of the lesion or the slice with the largest amount of vascular tumor. Selecting a particular slice for each of the target lesions may be carried out by an image processing module 110 of the computing system 100 and may be done automatically, or it may be selected by a user through an I/0 device interface 106;” selecting a slice to be within a group, makes it be inherent and necessitated that other slices (that were not selected) are outside the group, and thus meeting a converse condition. For example, a group of slices that are within the group that meet condition X, mean there is a group of slices outside of the group that do NOT meet condition X).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Smith in order to standardize lesion selection from a medical image data set (abstract).
Regarding dependent claim 16, the rejection of claim 13 is incorporated herein. Additionally, CN ‘821 fails to explicitly disclose, wherein selecting the primary ROI comprises: classifying, by an image-based classifier, the candidate ROIs into a first 
However, Smith in the combination further discloses wherein selecting the primary ROI comprises: classifying, by an image-based classifier, the candidate ROIs into a first group comprising the primary ROI and a second group comprising one or more non-primary ROIs based on the respective key slices of the candidate ROls (Paragraph 0042, “Upon identifying the target lesions from the cross sectional images 102, the user or the computing system can select a particular slice for each of the target lesions. The slice may be selected by, for example, determining the slice from the cross-sectional images 102 where the given lesion has the longest length measurement. Other lesion characteristics may be used in selecting the slice, including, for example, the length of the short axis or the area of the lesion or the slice with the largest amount of vascular tumor. Selecting a particular slice for each of the target lesions may be carried out by an image processing module 110 of the computing system 100 and may be done automatically, or it may be selected by a user through an I/0 device interface 106;” selecting a slice to be within a group, makes it be inherent and necessitated that other slices (that were not selected) are outside the group, and thus meeting a converse condition. For example, a group of slices that are within the group that meet condition X, mean there is a group of slices outside of the group that do NOT meet condition X).
 (abstract).

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘821 as applied to claims 1 and 13 above respectively, and further in view of J. Yu, C. Zhu, J. Zhang, Q. Huang and D. Tao, "Spatial Pyramid-Enhanced NetVLAD With Weighted Triplet Loss for Place Recognition," in IEEE Transactions on Neural Networks and Learning Systems, vol. 31, no. 2, pp. 661-674, Feb. 2020 (hereinafter Yu).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein. Additionally, CN ‘821 discloses receiving visual descriptors indicating features in the key slice corresponding to the primary ROI (page 13, “value classifier using feature to provide a label or staging measurement. the BIRADS for quantitative inspection of chest, extracting texture characteristic, and then the classifier the clinical descriptive tags (e.g., lumps, symmetry and non-confusion measurement) of enhanced type marking associated with the extracted features. Then using the inferred label to manually or automatically performs staging for breast tumor.”);
determining residuals by comparing the visual descriptors with a set of codewords (page 13, “Then using the inferred label to manually or automatically performs staging for breast tumor;” comparing the extracted feature to a predetermined feature set is read as a code word, in which then the staging classification occurs);
CN ‘821, fails to explicitly disclose as further recited. However, Yu discloses wherein classifying the primary ROI into one of a plurality of categories comprises:
assigning a weight to each residual, wherein the weight is determined by a softmax function using learnable smoothing factors (page 665, left column, “Hence, the hard assignment of VLAD is substituted by a soft assignment through a convolutional layer and a softmax layer in NetVLAD P = softmax(Wp ⊗ X ⊕ bp) (2)”); and
aggregating the weighted residuals to generate a global feature indicating an overall texture (page 661, right column, “This group of methods follows a very similar pipeline in which the local feature descriptors [scale invariant feature transform (SIFT) features] are first extracted, and vocabularies are subsequently built via clustering on the local descriptors to form global feature representations for image retrieval.”… “Hence, some approaches directly use local descriptors [19], [20] for retrieving or reweighting the local descriptors before the global feature creation [21] to emphasize the most informative regions in the images.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yu in order to encode feature extraction into a deep learning method to enhance the vector of locally aggregated descriptors (abstract).

applying a spatially adaptive factor to each of the weighted residuals to generate one or more spatially adaptive weighted residuals (page 665, “Equation (3) sums over the residuals within each cluster, weighted by the probabilities according to which each local feature descriptor Xh,w is assigned to cluster ck . However, if two descriptors locate symmetrically in the opposite direction with respect to the cluster center, the summation of their residuals could be close to zero. Similar NetVLAD feature representation will emerge if all the local descriptors that have been assigned to ck locate at approximately the same position as ck”); and
aggregating the spatially adaptive weighted residuals to generate the global feature indicating the overall texture (page 13, “Hence, some approaches directly use local descriptors [19], [20] for retrieving or reweighting the local descriptors before the global feature creation [21] to emphasize the most informative regions in the images.”). 
Regarding dependent claim 17, the rejection of claim 13 is incorporated herein. Additionally, the references and analysis of claim 8 applies directly 
Regarding dependent claim 18, the rejection of claim 17 is incorporated herein. Additionally, the references and analysis of claim 9 applies directly. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CN ‘821 as applied to claim 1 above, and further in view of U.S. Publication No. 2014/0201126 to Zadeh et al. (hereinafter Zadeh).
Regarding dependent claim 11, the rejection of claim 1 is incorporated herein. Additionally, CN ‘821 further discloses wherein the 3D machine learning network is trained by a training data set comprising annotations to pathologically confirmed tumors (Page 9, “In another example, it uses deep learning features. from the frame extraction value of the data for characteristic from the machine learning . advanced machine learning on training data and training classifiers rather than just training feature classifier according to the characteristic shown in the manual designation.”).
CN ‘821 fails to explicitly disclose as further recited, however Zadeh discloses wherein at least part of the training data set is harvested from unlabeled medical image data (Paragraph 1721, “In one embodiment, for example where labeled training samples may be difficult to prepare or scarce, the training is done with unlabeled samples to learn the features from the sample details. For example, a restricted Boltzmann machine (RBM) may be used to successively learn the features one layer at a time.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Zadeh in order to further develop algorithms and artificial intelligence for image recognition (abstract).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior arts of record teach methods of utilizing a neural network with spatially adaptive filters in order to determine a global feature within an image. However, none of them alone or in any combination teaches a filter being both spatially adaptive, and based on a tumor mask, when combined with a softmax function, in which the filter is used to output a global texture feature related to the image
Claims 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior arts of record teach methods of training a neural network using computed tomography image data, in which a variety of bounding boxes are formed around regions of interest. However, none of them alone or in any combination teaches combining multiple bounding boxes into one single bounding box, and further verifying the single bounding box corresponds to a predicted region of interest.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cheng Jin, Jianjiang Feng, Lei Wang, Heng Yu, Jiang Liu, Jiwen Lu, Jie Zhou, Left atrial appendage segmentation and quantitative assisted diagnosis of atrial fibrillation based on fusion of temporal-spatial information, Computers in Biology and Medicine, Volume 96, 2018, Pages 52-68, ISSN 0010-4825, https://doi.org/10.1016/j.compbiomed.2018.03.002.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668